DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-10, 12, 13, 15, and 17 are objected to because of the following informalities:
In claim 1, line 10: “the pair” should apparently read --the at least one pair--.
In claim 1, line 15: “alternating current” should apparently read --an alternating current--.
In claim 2, line 1: “the coils” should apparently read --the overlapping inductive coils--.
In claim 3, line 1 and again in line 2: “the coils” should apparently read --the overlapping inductive coils--.
In claim 4, line 2: “the overlapping” should apparently read --overlapping--.
In claim 4, line 3: “have” should apparently read --has--.
In claim 4, line 4: “each coil” should apparently read --each overlapping inductive coil--.
In claim 4, line 5: “the coils” should apparently read --the overlapping inductive coils--.
In claim 5, line 2: “the overlapping inductive coils” should apparently read --the two or more overlapping inductive coils-- or --each of the overlapping inductive coils is--.
In claim 6, lines 1-2: “the overlapping inductive coils” should apparently read --the two or more overlapping inductive coils--.
In claim 7, lines 1-2 and again in lines 2-3: “the overlapping inductive coils” should apparently read --the two or more overlapping inductive coils-- or --each of the overlapping inductive coils is--.
In claim 8, line 4: “the coils” should apparently read --the overlapping inductive coils--.
In claim 9, line 1: “each coil” should apparently read --each overlapping inductive coil--.
In claim 9, line 2: “one coil” should apparently read --one overlapping inductive coil--.
In claim 10, line 1 and again in line 2: “the coils” should apparently read --the overlapping inductive coils--.
In claims 12 and 13, line 1: “in accordance with” should apparently read --according to-- (for concordance with the other claims).
In claim 15, line 1: “thickness” should apparently read --a thickness--.
In claim 17, line 3: “respiratory” should apparently read --a respiratory--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "substantially every heartbeat" in line 12.  The term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the metes and bounds are of the amount of heartbeats of the living body that are monitored; e.g., is it 90-100% or 80-100% or 75-100%?
Claim 1 also recites the limitation "the monitoring" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "substantially 45 degrees" in line 2.  The term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the metes and bounds are of the tilt angle; e.g., is 40 degrees or 50 degrees or 35 degrees “substantially” the recited tilt angle?
Claim 4 recites the limitation "substantially-double-helical shape" in line 4.  The term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the metes and bounds are of the requisite shape of the coils.
Claim 8 recites the limitation "the wraparounds" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the attachment" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "a substantially triangular gap" in lines 2-3.  The term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the metes and bounds are of the requisite shape of the gap.
Claim 13 recites the limitation "the substantially triangular gap" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Further, the term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the metes and bounds are of the requisite shape of the gap.  For sake of compact prosecution, claim 13 is taken herein to depend upon claim 12 (which would obviate the antecedent basis rejection).
Claim 14 recites the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For sake of compact prosecution, claim 14 is also taken herein to depend upon claim 12.
Claim 14 also recites the limitation "substantially 1 inch-3 inches" in line 3.  The term “substantially” is a relative term which renders the claim indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what the metes and bounds are of the height of the gap; e.g., does 0.9 inches or 3.1 inches meet the claim?
Claim 18 recites the limitations "the samples" in line 2 and “the external device” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claims 2-20 are rejected by virtue of their dependence upon at least one rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maile et al. (U.S. Pub. No. 2018/0140853 A1; hereinafter known as “Maile ‘853”), in view of Maile et al. (U.S. Pub. No. 2018/0140851 A1; hereinafter known as “Maile ‘851”).
Regarding claim 1, Maile ‘853 discloses a system for induction-based subcutaneous insertable physiological monitor recharging (Abstract; Figs. 1-3, 8, 9), comprising: a subcutaneous insertable physiological monitor comprising an implantable housing 22/42 comprised of a biocompatible material that is suitable for implantation within a living body ([0055]; [0061]; [0069]; [0095]; safe for implantation); at least one pair of ECG sensing electrodes 24/26/44/46 ([0064]; [0070]); electronic circuitry providing within the housing comprising a low power microcontroller 32/52/110, an ECG front end circuit interfaced to the microcontroller and configured to capture cardiac action potentials sensed by the pair of ECG sensing electrodes which are output as ECG signals, and a memory electrically interfaced with the microcontroller and operable to store data regarding the ECG signals associated with substantially every heartbeat of the living body during the monitoring ([0064]; [0066]; [0070]; [0089]; e.g., the processing module may use less power than other programmable circuits; memory for storing information); and two or more overlapping inductive coils 28/30/50/56 within the housing (Figs. 2, 3; [0061]-[0063]; [0070]-[0071]; [0076]; multiple inductive coils which can overlap with each other depending on perspective, or which can be the internal components that extend at least partially into a central aperture of another coil, thus overlapping), each of the overlapping coils configured to receive near field energy from another device, at least a portion of which is used to power the electronic circuitry ([0068]).  Maile ‘853 fails to expressly disclose that the overlapping inductive coils are configured to generate alternating current to power the electronic circuitry upon being exposed to a magnetic field generated by a transmitting coil located outside of the living body.  Maile ‘851 discloses a similar system (Abstract; Figs. 1, 2, 6-9) comprising a transmitting coil 704/806 located outside a living body 700, which generates a magnetic near field towards two or more inductive coils 708/808 within an implanted housing 702/706, wherein the coils generate alternating current in order to power electronic circuitry and recharge a rechargeable power source without causing any damaging effects ([0091]; [0094]-[0095]; [0104]; [0114]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Maile ‘853 with an external transmitting coil for providing a magnetic near field to the overlapping inductive coils so that the coils generate an alternating current to power the circuitry, as taught by Maile ‘851, in order to provide power and recharge a rechargeable power source without causing any damaging effects to the living body.
Regarding claims 2 and 3, the combination of Maile ‘853 and Maile ‘851 discloses the invention as claimed, see rejection supra, and Maile ‘853 further discloses that the coils may be arranged at angles relative to each other and may be orthogonal to each other and/or in angles less than 90 degrees ([0075]-[0076]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Maile ‘853 and Maile ‘851 so that the coils have the recited orientations because this could have been determined via routine experimentation/optimization.  The general conditions are taught by the prior art and it would not have been inventive to determine the optimal angles of the coils relative to one another and to a base coordinate system.
Regarding claim 10, the combination of Maile ‘853 and Maile ‘851 discloses the invention as claimed, see rejection supra, and Maile ‘853 further discloses that each of the coils is attached to another one of the coils (e.g., Figs. 2, 3; the claim does not require the coils to be directly attached; thus, the indirect attachment meets the claim language).
Regarding claims 16 and 17, the combination of Maile ‘853 and Maile ‘851 discloses the invention as claimed, see rejection supra, and Maile ‘853 further discloses a physiological sensor comprised within the housing and interfaced to the microcontroller, wherein the microcontroller is configured to store physiological data sensed by the physiological sensor within the memory, wherein the physiological sensor is selected from the group comprising an SpO2 sensor, a blood pressure sensor, a temperature sensor, respiratory rate sensor, a glucose sensor, an air flow sensor, and a volumetric pressure sensor ([0071]; [0081]; [0086]; [0094]; [0116]; [0127]).
Regarding claims 18 and 19, the combination of Maile ‘853 and Maile ‘851 discloses the invention as claimed, see rejection supra, and Maile ‘853 further discloses a transceiver operable to wirelessly interface to one or more external devices, to provide the samples of the ECG signals from the memory to the external device while being exposed to the magnetic field ([0081]-[0082]).
Regarding claim 20, the combination of Maile ‘853 and Maile ‘851 discloses the invention as claimed, see rejection supra, and Maile ‘853 further discloses a rechargeable battery 112 that is recharged using at least some of the alternating current ([0068]; [0090]).

Allowable Subject Matter
Claims 4-9 and 11-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claims 4-9, none of the prior art of record teaches or reasonably suggests such wrapped double-helically shaped overlapping inductive coils as part of the previously recited system.  Regarding claim 11, none of the prior art of record teaches or reasonably suggests attaching such overlapping inductive coils using vias, as part of such a system.  Regarding claims 12-14, none of the prior art of record teaches or reasonably suggests a transmitting coil comprising a central portion with a triangular gap, in conjunction with the previously recited system (again, claims 13 and 14 have been taken herein to depend upon claim 12).  Regarding claim 15, none of the prior art of record teaches or reasonably suggests such overlapping inductive coils that comprise traces with the recited thickness, in conjunction with the previously recited system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791